Smith, J.
1. Applications for new trial on the ground of newly discovered evidence are not favored; and where, from the affidavits of the witnesses by whom the new facts are to be proved, it appears that the alleged newly discovered evidence is merely cumulative and impeaching in its nature, and would not likely produce a different result on another trial, the trial judge did not abuse his discretion in refusing a new trial on this ground.
2. There was ample evidence to authorize the verdict, and the trial judge did not err in overruling the motion for a new trial.

Judgment affirmed.


Jenkins, P. J., and Stephens, J., concur.